The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s remarks concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
Applicant argues that “the Office improperly attempts to officially notice conclusions of law … attempts to officially notice the level of ordinary skill in the art, which is improper as a matter of law” (page 14 of the instant response).  This argument is not persuasive.  The only Official Notice taken in the previous Office action is in relation to machine-learning models, including neural networks, being extremely well-known methods for characterizing power demands/loads in a system.  Thus, the Official Notice was properly taken is a matter of establishing that fact.  At no point did Examiner take Official Notice to establish the level of ordinary skill in the art.  In this regard, Examiner clearly noted that Wu specifically teaches “It shall be appreciated that how to decide the load prediction curve for a future period according to the historical load data of the electric loop shall be readily appreciated by those of ordinary skill in the art” (para[0035]).  Thus, Wu was relied upon for establishing the level of ordinary skill in the art.
Applicant further argues that “the Office improperly attempts to take Official Notice to do more than only "fill in the gaps" because (i) the substantial and important claim features officially noticed are not of notorious character and (ii) the Office has not proven otherwise.  The specific claim features of "creating, using a machine-learning model, a load prediction curve for a load for a current day" are not of notorious character at least because the Office has not proven they are described in the prior art” (spanning pages 14-15 of the instant response, emphasis added by Applicant).  This argument is not persuasive, because Examiner did not take Official Notice that the entirety of the instantly claimed “creating, using a machine-learning model, a load prediction curve for a load for a current day” was well-known in the art.  In this regard, Applicant has mischaracterized Examiner’s rejection.  Instead, Examiner clearly asserted that (1) Wu teaches the instantly claimed “creating … a load prediction curve for a load for a current day” (Fig 1B, load prediction curve 30; para[0005, 0012, 0032, 0035]); (2) Wu does not teach the instantly claimed specific use of a “machine-learning model” to accomplish such creation of a load prediction curve; and (3) Wu does teach that “how to decide the load prediction curve for a future period according to the historical load data of the electric loop shall be readily appreciated by those of ordinary skill in the art” (para[0035]).  Examiner only took Official Notice that use of machine-learning models to characterize power demands/loads in a system was well-known in the art, and provided multiple supporting references of this statement.  Then, in view of the teaching of Wu, that one having ordinary skill in the art would have known to select how to determine a load prediction curve, and the Official Notice that machine-learning models were a well-known way to characterize power demands/loads in a system (Note: load prediction curves are characterizations of power demands/loads on a system), Examiner asserted that it would have been obvious to choose such a known material (the machine-learning model) on the basis of its suitability for the intended use as a matter of obvious design choice (as per the teaching of Wu noted above).  Hence, the Official Notice was clearly taken in relation only to the well-known use of machine-learning models to characterize power demands/loads, and not in relation to the entirety of the instantly claimed creating step.
Applicant asserts that “if these specific claim features were notorious, then the Office would not have to piecemeal together four disparate references that each teach something different from the claims and then allege Official Notice is proper” (page 15 of the instant response).  This remark is not persuasive, because it is inaccurate; Examiner did not “piecemeal together four disparate references.”  In this regard, the four references were presented as four distinct pieces of evidence in support of the statement of Official Notice that using machine-learning models to characterize power demands/loads in a system was known in the art.
Applicant further argues that “the Office attempts to take Official Notice of state of the art subject matter that is not "capable of instant and unquestionable demonstration" … of the claimed "creating, using a machine-learning model, a load prediction curve for a load for a current day"” (page 15 of the instant response).  This argument is not persuasive.  In this regard, Examiner repeats that Official Notice was not taken in relation to the entirety of the instantly claimed creating step (see above paragraph 3b).  Instead, Official Notice was taken that using machine-learning models to characterize power demands/loads in a system was known in the art, and “instant and unquestionable demonstration” was provided, by citing the four references.
As per dependent claims 4, 10 and 17, Applicant argues that “Brooks fails to describe … (i) historical data describing power demand by a load” (page 17 of the instant response).  This argument is not persuasive, since Brooks et al. was not relied upon for this aspect of the claim language.  In this regard, Wu teaches historical data describing power demand by a load (para[0035, 0037, 0040], historical load data/past specific period).
As per dependent claims 4, 10 and 17, Applicant further argues that “Brooks fails to describe … (ii) training a machine-learning model with historical data modified by discarding outlier data, as claimed” (page 17 of the instant response).  This argument is not persuasive.  First, as admitted by Applicant, Brooks et al. teaches that “constraints may be derived from historical data by applying machine learning techniques … to the historical data to create a model of past operations.”  Hence, Brooks et al. does teach training a machine-learning model with historical data.  Second, as admitted by Applicant, Brooks et al. teaches that “outlier detection aspects of the machine-learning techniques applied to analyze the historical data may automatically identify these periods and remove them from consideration.”  Hence, Brooks et al. does teach modifying historical data by discarding outlier data.  In this regard, once the system of Wu is modified by the teachings of Brooks et al. (i.e.; the teachings of Brooks et al. are implemented in the system of Wu), such operations taught by Brooks et al. would necessarily then be in relation to the data collected by the system of Wu (i.e.; the data describing power demand by a load).
As per the remaining dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-3, 5-9, 11-16 and 18-20 stand rejected under 35 U.S.C. §103, as being unpatentable over Wu (U.S. Patent Application Publication No. 2018/0090943) in view of Official Notice.
As per claim 1, Wu teaches the instantly claimed computer-implemented method for controlling a battery (abstract), at least a portion of the method being performed by a computing device comprising at least one processor (para[0029]), the method comprising: creating … a load prediction curve for a load for a current day (Fig 1B, load prediction curve 30; para[0005, 0012, 0032, 0035]); analyzing, to control peak energy use from an electric power source at a specific time, the load prediction curve to identify the specific time and a respective quantity of energy to transfer between the battery and a bus coupled between the electric power source and the load (Figs 1A, 2A-B; para[0003-0009, 0031-0040]); and generating a battery controller input based on the identified respective quantity of energy to transfer (Figs 2A-B; para[0031], instruction signal/message).  Similarly applies to claims 7, 13, 14 and 20.
However, Wu does not provide for creation of a load prediction curve specifically by using a machine-learning model, as instantly claimed.  In this regard, Wu does teach that “It shall be appreciated that how to decide the load prediction curve for a future period according to the historical load data of the electric loop shall be readily appreciated by those of ordinary skill in the art” (para[0035]).  In this context, Examiner takes Official Notice that machine-learning models, including neural networks, were extremely well-known methods for characterizing power demands/loads in a system.  See, for example, Iizaka et al. (JP 09-215192; English language abstract/solution), Wei et al. (U.S. Patent Application Publication No. 2015/0039146; para[0045]), Sun et al. (U.S. Patent Application Publication No. 2019/0147551; para[0030-0032, 0074, 0080-0082]), and Joseph et al. (U.S. Patent Application Publication No. 2020/0286105; para[0007]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such machine-learning models, including neural networks, in the system of Wu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, the known material being selected is the known machine-learning models, and its selection as being suitable for the intended use was taught by Wu as being within ordinary skill in the art, as noted above.  Alternatively, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such well-known machine-learning models, to generate the instantly claimed load prediction curve, since it has been held that providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  In this case, the known machine-learning models are an automated means for performing the load prediction curve creation taught by Wu.  Similarly applies to claims 5, 7, 13, 14 and 20.
As per claim 2, Wu teaches the instantly claimed receiving information from which the load prediction curve for the load can be created; and training, using the information, the machine-learning model, wherein the received information comprises at least one of: historical data describing power demand by a load; a load profile for a prior day; a load value of a profile used for designing a discharge plan; a real-time utility load; a time of day; or a calendar date (para[0035, 0037], historical load data/past specific period).  Similarly applies to claims 8 and 15.
As per claim 3, Wu teaches the instantly claimed extracting features from historical data describing power demand by the load; and  33Attorney Ref.: 10413.002US1training the machine-learning model with the extracted features (para[0037], select a maximum demand of a past specific period; para[0035, 0040], each of dispatching time points).  Similarly applies to claims 9 and 16.
As per claim 6, Wu teaches that the instantly claimed identifying the specific time and the respective quantity of energy to transfer between the battery and the bus is configured to perform at least one of peak shifting, peak shaving, or peak reducing (para[0004, 0009, 0037-0039], peak shaving).  Similarly applies to claims 12 and 19.
Claims 4, 10 and 17 stand rejected under 35 U.S.C. §103, as being unpatentable over Wu (U.S. Patent Application Publication No. 2018/0090943) in view of Official Notice, as applied to claims 1, 7 and 14 above, further in view of Brooks et al. (U.S. Patent Application Publication No. 2017/0250571).
As per claim 4, although Wu teaches Applicant’s invention substantially as instantly claimed, Wu does not provide for the instantly claimed detecting outliers in historical data describing power demand by the load; modifying the historical data by discarding outlier data from the historical data; and training the machine-learning model with the modified historical data.  In this regard, Brooks et al. teaches that it was known in the machine-learning arts to detect outliers and modify models accordingly (para[0018]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a technique upon the power demand data of the system of Wu, since Brooks et al. teaches a resultant reflection of ordinary operations.  Similarly applies to claims 10 and 17.
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101, because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites creating … a load prediction curve for a load for a current day and analyzing, to control peak energy use from an electric power source at a specific time, the load prediction curve to identify the specific time and a respective quantity of energy to transfer between the battery and a bus coupled between the electric power source and the load, which are each mental processes, since under broadest reasonable interpretation these limitations merely amount to predicting a load and analyzing the predicted load.
This judicial exception is not integrated into a practical application, because the additionally claimed computer-implemented method … performed by a computing device comprising at least one processor and machine learning model are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea since they amount to simply implementing the abstract idea on a computer.  In this regard, the machine learning model (and a time-series neural network, as per claim 5) is deemed to be a well-understood, routine, and conventional computer function as recognized at least by O’Malley et al. (US 2019/0065689; para[0030]).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additionally claimed generating a battery controller input based on the identified respective quantity of energy to transfer does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the mathematical concept to a particular technological environment, which amounts to no more than adding “apply it” (or an equivalent) to the judicial exception.  See MPEP §2106.05(f).  Similarly applies to claims 5, 7, 11, 14 and 18.
Claims 2-4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additionally claimed receiving (claim 2), training (claims 2-4), extracting (claim 3), and detecting and modifying (claim 4) steps do not add a meaningful limitation as they are merely a nominal or token extra-solution component of the claim, and are nothing more than an attempt to generally link the mathematical concept to a particular technological environment.  In this regard, the receiving (claim 2), extracting (claim 3), and detecting and modifying (claim 4) steps are merely data gathering.  See MPEP §2106.05(g).  Further, the training (claims 2-4) step is deemed to be a well-understood, routine, and conventional computer function as recognized at least by O’Malley et al. (US 2019/0065689; para[0030]).  Similarly applies to claims 8-10 and 15-17.
Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additionally claimed elements do not add a meaningful limitation as they are merely nominal or token extra-solution components of the claims, and are nothing more than an attempt to generally link the mathematical concept to a particular technological environment, by merely indicating an intended/desired outcome for the mental analyzing/identifying step.  Similarly applies to claims 12 and 19.
Claim 13 is not integrated into a practical application, because the additionally claimed types of physical processor are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea, since they amount to simply implementing the abstract idea on a computer.
Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additionally claimed send the battery controller input to a battery controller does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the mathematical concept to a particular technological environment.  In this regard, the transmitting information between computer elements is a well-understood, routine, and conventional computer function as recognized by the court decisions listed in MPEP §2106.05(d)(II)(i).  Hence, the claims are not patent eligible.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNBN
12/14/22